Name: COUNCIL REGULATION (EC) No 866/96 of 13 May 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 5 . 96 EN Official Journal of the European Communities No L 117/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 866196 of 13 May 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, 1 . At the earliest opportunity, the Commission shall adopt the measures required as from 1 January 1996 for the implementation in agriculture of the concessions set out in Schedule CXL (European Communities) forwarded to the World Trade Organization and applying to the customs territory of the Community as constituted at 1 January 1995. Such measures shall be adopted in accor ­ dance with the procedure provided for in Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (2), the corresponding provisions of the other Regulations on the common organization of the markets and, as regards products covered by CN code 0701 90 51 , in Article 33 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3). 2. Should the Council authorize any amendment to Schedule CXL, the resulting measures shall subsequently be adopted in accordance with the procedure referred to in paragraph 1 . Whereas, in the wake of the accession of Austria, Finland and Sweden, the Community concluded Agreements with certain third countries concerning the conclusion of the negotiations under GATT Article XXIV.6 (*); whereas those Agreements provide inter alia for certain Commu ­ nity commitments in the field of agriculture ; whereas, pursuant to those Agreements, the Commission has drawn up a new Schedule CXL (European Communities), applicable to the customs territory of the Community as constituted at 1 January 1995, to replace Schedule LXXX (European Communities) in the Annex to the Marrakesh Protocol to the GATT, 1994; whereas Schedule CXL has been forwarded to the World Trade Organization ; whereas the commitments set out in Schedule CXL and, in parti ­ cular, the commitments applicable from 1 January 1996, must be implemented at the earliest opportunity; whereas, as a consequence, the Council should authorize the Commission to take the requisite measures in accordance with the management committee procedure; whereas, for the sake of simplification, provision should also be made for the same procedure to be used to introduce such amendments to Schedule CXL as the Council may autho ­ rize, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (2) OJ No L 181 , 1 . 7. 1992, p . 21 . Regulation as last amended by Regulation (EC) No 1863/95 (OJ No L 179, 29. 7. 1995, p. 1 ). (3) OJ No L 1 18, 20 . 5. 1972, p. 1 . Regulation as last amended by Regulation (EC) No 1363/95 (OJ No L 132, 16. 6. 1995, p. 8).(') OJ No L 334, 30 . 12. 1995, pp. 25 and 38 . No L 117/2 ran Official Journal of the European Communities 14. 5. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1996. For the Council The President S. AGNELLI